DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Carolina Säve on 16 April 2021.
The application has been amended as follows: 
The following amendments correspond to the Supplemental Amendment filed 13 April 2021, which is approved for entry.
In claim 1 at line 20, please delete the word “the” immediately preceding the word “first”.
In claim 1 at line 24, please delete the word “alternately” following the word “disposed”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Support for Applicant’s claimed invention is found in Fig. 7 of the original specification.
The closest prior art to Applicant’s claimed invention is US PG Publication 2013/0213448 A1 (hereinafter “Moczygemba”), US PG Publication 2003/0084935 A1 (“hereinafter “Bell”), US PG Publication 2009/0014046 A1 (hereinafter “Yu”), and US PG Publication 2017/0077377 A1 (hereinafter “Kim”).
Moczygemba teaches a thermoelectric device with hinges between adjacent thermoelectric elements (Fig. 6B). However, in Moczygemba, the upper and lower hinges are not placed between the upper and lower electrode plates of the device as claimed, nor the configuration of the plurality of upper and lower electrode plates contacting specific thermoelectric elements of the various pairs as recited in instant claim 1.
Bell teaches a thermoelectric circuit (Fig. 5) with flexible hinges between upper and lower portions of adjacent thermoelectric elements (see Fig. 5). However, there is no teaching of the hinges being placed between the upper and lower electrode plates of the device as claimed, nor the configuration of the plurality of upper and lower electrode plates contacting specific thermoelectric elements of the various pairs as recited in instant claim 1.
Yu teaches a flexible thermoelectric device (abstract; Fig. 1B) including a buffer structure (102a, b) between upper (first) electrodes (110a, b) and additional buffer structures (104a, b) between lower electrodes (112a, b) that alternate between upper and lower portions of the device (see Fig. 1B). While Yu teaches the buffer structures impart flexibility to the device (paragraphs 0013, 0028, and 0051), the teaching of flexibility does not clearly teach the capability of the buffer structures being hinges or functioning as hinges as presently claimed. Yu is additionally silent to the configuration of the plurality of upper and lower electrode plates contacting specific thermoelectric elements of the various pairs as recited in instant claim 1.
Kim teaches hinges between adjacent elements of a thermoelectric module (Fig. 1). Kim is silent to the configuration of the plurality of upper and lower electrode plates contacting specific thermoelectric elements of the various pairs as recited in instant claim 1. Additionally, Kim is the same inventive entity and is filed within one year of the instant application, and therefore does not qualify as prior art for the present claimed invention.
In light of the above consideration, it is clear the prior art of record does not teach, suggest, nor render obvious the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726